Citation Nr: 0944120	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-19 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk



INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1967 to May 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2006 
rating decision of the Boise, Idaho Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection for PTSD, rated 10 percent, effective March 17, 
2006.  An April 2007 rating decision increased the Veteran's 
rating to 30 percent for PTSD, also effective March 17, 2006.  
The Veteran has continued to express dissatisfaction with the 
rating assigned.  


FINDING OF FACT

Throughout the appeal period the Veteran's PTSD has been 
manifested by symptoms productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks; occupational and social 
impairment with reduced reliability and productivity due to 
PTSD symptoms is not shown.


CONCLUSION OF LAW

A rating in excess of 30 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  

As the rating decision on appeal granted service connection 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2007 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating; and a June 2007 supplemental SOC readjudicated the 
matter after the appellant and his representative responded 
and further development was completed.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
Veteran has had ample opportunity to respond/supplement the 
record.  He has not alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (holding that "where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream issues").

The Veteran's pertinent postservice treatment records have 
been secured.  The RO arranged for VA examination (in October 
2006).  The Veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B. Factual Background

On October 2006 VA examination, the Veteran reported that he 
had no friendships but was able to communicate and socialize 
with others.  He and another Veteran started a Veteran's 
motorcycle club that had 12 members and he reported visiting 
people at bars and enjoying singing karaoke.  He stated he 
had trouble falling and staying asleep and that he had 
nightmares and dreams of Vietnam.  He reported having a 
presently down mood with much of the same in recent history.  
The examiner noted that the Veteran's speech was 
unremarkable, his affect was moderately depressed, and that 
his immediate, recent, and remote memories appeared grossly 
intact. The Veteran reported persistent symptoms of increased 
arousal, sleep impairment, irritability, outbursts of anger, 
hypervigilance, and an exaggerated startle response.  It was 
noted that the Veteran had good relationships with his four 
children and a comfortable, if not, very exciting or 
passionate relationship with his wife.  His hygiene looked 
adequate; he was dressed appropriately; he was alert and 
oriented as to person, place, time, and purpose; and he had 
no trouble with attention and concentration tasks.  He had no 
obsessions, compulsions, suicidal or homicidal ideation, and 
his thinking was goal-directed.  

In his June 2007 VA Form 9, substantive appeal, the Veteran 
stated that he believes his problems to be "worse [than] 
what was related by my C&P exam."  He stated that he had 
panic attacks more than once a week, often had problems with 
short- and long-term memory, avoided crowds, lost track of 
things, and checked his surroundings to try to be prepared. 

In a June 2007 letter,  the Veteran's former spouse, N. A., 
related that when they were married she was at risk of being 
knocked down if she awakened the Veteran or came up behind 
him, that he was on guard all the time, and that he had mood 
swings.  She stated he drank, used drugs, was distant most of 
the time, would cry when watching war movies, and that there 
was just something wrong stemming from his time in Vietnam. 

In a June 2007 letter, another former spouse, M. W., related 
that he returned from Vietnam thin, frail, jumpy, nervous, 
and without a personality or sense of humor.  She stated that 
he had trouble sleeping and controlling his temper, and would 
swing and hit if awakened.

In a June 2007 letter, the Veteran's current spouse, P. M., 
related that he is very moody, will not get close to anyone, 
always has his guard up, thrashes and turns in his sleep, 
comes out swinging if awakened, has cold sweats, goes into a 
private world, and can be very stand-offish.  She stated that 
he always sits with his back away from the door, is jumpy 
with loud noises, does not like to be startled and cries 
during Vietnam movies, and that his Vietnam experience 
affects him on a daily basis.

April 2006 through April 2007 VA outpatient treatment records 
show the Veteran received counseling and participated in a 
cognitive behavioral therapy and substance abuse course.  An 
April 2006 Social Work Outpatient Note, reveals that the 
Veteran reported having increased dreams of past combat and 
conflict with his wife, being restless and not sleeping well, 
having no energy, and feeling lazy. 

A February 2007 letter from L. H., MSW lists a diagnosis of 
PTSD, notes that the Veteran was exposed to life threatening 
trauma, and indicates that he had recurrent thoughts, 
distressing dreams, and recollections of the trauma, had 
episodes of anger, anxiety, and hypervigilance, and exhibited 
exaggerated startle upon hearing loud noises.  The Veteran 
reported that he avoided stimuli associated with the trauma, 
had extreme difficulty talking about Vietnam, and was 
irritated by, and found it difficult to get along with, 
others.  He had difficulty sleeping, exhibited irritability, 
and had previous suicidal ideation due to guilt and 
depression.  L. H. noted that "[the Veteran's] disturbance 
is significant and has at the very least caused impairment in 
his ability to function socially, occupationally, and in a 
family."   

C. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

A 30 percent rating for PTSD is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Code 9411.  

To warrant a 50 percent rating, the evidence must show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a). The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b). 

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances. 38 C.F.R. § 4.21.  

Ratings are assigned according to the manifestation of 
particular symptoms. However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.
In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  Here, the 30 percent rating 
assigned for the Veteran's PTSD encompasses the greatest 
level of disability shown at any time during the appeal 
period, and staged ratings are not warranted.

Throughout the appeal period the Veteran's PTSD disability 
picture has most nearly approximated the criteria for the 30 
percent rating assigned.  Medical evidence of record shows 
the PTSD has been manifested by symptoms of depressed mood, 
vigilance, and chronic sleep impairment.  L. H., MSW noted 
that the Veteran's PTSD "at the very least caused impairment 
in his ability to function socially, occupationally, and in a 
family" and such is contemplated by the 30 percent rating. 

The Veteran's disability picture does not more nearly 
approximate the criteria for a higher 50 percent rating.  He 
is not shown to have symptoms of PTSD did cause occupational 
and social impairment with reduced reliability and 
productivity.  Specifically, the record contains no evidence 
of flattened affect (while noted as moderately depressed on 
October 2006 VA examination, affect was not flat), 
circumstantial, circumlocutory, or stereotyped speech (speech 
was unremarkable on October 2006 VA examination), difficulty 
in understanding complex commands (no difficulty with process 
oriented knowledge problems on October 2006 VA examination), 
impaired judgment or abstract thinking, or a difficulty 
establishing and maintaining effective work and social 
relationships.  

While the Veteran alleges that he has panic attacks more than 
once a week, such do not appear to cause social impairment 
(medical evidence in the record shows he is disabled for 
employment due to a nonservice-connected back disability he 
sustained in a postservice injury.  Although he reported that 
he had no friendships, he is clearly able to communicate and 
socialize with others, as he helped organize/found  a 
veterans' motorcycle club, has close relationships with his 
wife and family, and socializes at a bar, enjoying karaoke.  
Hence, the record does not show that he has difficulty 
establishing or maintaining social relationships.  While he 
alleges problems with short- and long-term memory, October 
2006 VA examination found his memory to be grossly intact, 
and he was considered a good historian.  While he expresses 
frequent boredom because he is no longer employed, he is able 
to work around the house and ride his motorcycle.  Notably, 
the record shows he stopped working in police work due to his 
nonservice-connected back disability, and then operated a bar 
he owned.  

In summary, while the evidence shows the Veteran's PTSD 
causes him to have occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, it does 
not show him to have occupational and social impairment with 
reduced reliability and productivity.  The preponderance of 
the evidence is against a rating in excess of 30 percent. 

The Board has also considered whether referral for 
extraschedular consideration is indicated.  There is no 
objective evidence, or allegation, suggesting that the 
disability picture presented by the Veteran's PTSD is 
exceptional or that schedular criteria are inadequate (the 
symptoms and impairment shown are encompassed by the 
schedular criteria).  See 38 C.F.R. § 3.321(b); Thun v. 
Peake, 22 Vet. App. 111 (2008).  Consequently, referral for 
extraschedular consideration is not warranted.  Furthermore, 
as his employment in police worked is shown to have been due 
to a nonservice-connected back disability (he provided 
medical reports to that effect), the matter of entitlement to 
a total disability rating based on individual unemployability 
is not raised by the record pertaining to his service 
connected PTSD.



ORDER

A rating in excess of 30 percent for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


